Per Curiam.
The petitioner appeals the circuit court's order denying his petition for a name change. The petitioner argues the circuit court erred in two respects: (1) by denying his facially sufficient petition without setting forth a factual basis for what appears, from the face of the order, to have been the circuit court's conclusion that he sought the name change for an ulterior or illegal purpose; and (2) by denying his request to have a court reporter record the hearing.
We agree with both arguments. See In re Zimmer , 207 So.3d 1006, 1007 (Fla. 4th DCA 2017) ("Where a trial court denies a facially sufficient petition [for name change], the factual basis for doing so must be set forth in its order."); Fla. R. Jud. Admin. 2.535(b) ("Any proceeding shall be reported on the request of any party.").
We reverse and remand for a new hearing before a different judge, as the prior judge has since left the bench.
Reversed and remanded for new hearing.
Gerber, C.J., Warner and Forst, JJ., concur.